If this amendment is made, the female plaintiff will not appear upon the writ as a married woman. If the defendant pleads in abatement the coverture, the plaintiff may reply any facts which entitle her to sue alone; or she may, as I suppose, when she amends, *Page 224 
describe herself as a married woman, and set out the facts by virtue of which she is entitled to sue alone.
There are two classes of statutes regarding the rights of married women. One of those classes consists of those statutes which affect the person of the married woman, and enable her to do, independently of her husband, what she otherwise could not do. The other class consists of those statutes which impress upon the property of married women the quality of being subject to her sole contracts.
The present action, seeking damages for personal injuries, must be determined by the class first above mentioned. I do not now remember any statute at present in force excepting those referred to by my brother SMITH. I think the amendment should be permitted.
LADD, J., concurred.
Exceptions overruled.